Exhibit 10.5
FORM OF AMENDMENT
TO
ENDORSEMENT SPLIT DOLLAR LIFE INSURANCE AGREEMENT
The Endorsement Split Dollar Life Insurance Agreement (the “Agreement”) entered
into as of _______________ by and between AvalonBay Communities, Inc., a
Maryland corporation (the “Company”), and ____________ (the “Insured”), as
previously amended, is hereby further amended as follows:

1. The Agreement is amended and restated as follows:
INTRODUCTION
     The Insured is a valuable employee of the Company. The Company wishes to
continue this employment relationship and, as inducement thereto, is willing to
participate with the Insured in the payment of premiums on certain life
insurance policies as an additional form of compensation for the Insured’s
services as an employee of the Company. This Agreement is intended to qualify as
a life insurance employee benefit plan as described in Revenue Ruling 64-328.
     NOW, THEREFORE, the parties agree as follows:
ARTICLE 1. GENERAL DEFINITIONS
     The following terms shall have the meanings specified:
     1.1 “Company" means AvalonBay Communities, Inc., or any successor thereto.
     1.2 “Insured" means the Employee.
     1.3 “Insurer(s)” means the insurance company or companies listed on
Attachment I hereto.
     1.4 “Policy” or “Policies” means the insurance policy or policies listed on
Attachment I, issued on the life of the Insured by the Insurer(s), together with
any supplementary contracts to such policies issued by the Insurer(s).
     1.5 “Employment Agreement” means the Employment Agreement made as of
_________ between the Company and the Insured, as amended from time to time.

 



--------------------------------------------------------------------------------



 



ARTICLE 2. PREMIUMS
     2.1 Premium Payments. During the term of this Agreement, each annual
premium on each Policy shall be paid as follows:
     2.1.1. Insured’s Portion. During the term of this Agreement the Insured
shall be obligated to pay a portion of each premium equal to the current term
rate for the Insured’s age multiplied by the Insured’s then current interest in
the death benefit of such Policy. The “current term rate” shall mean the lesser
of the Insurer’s term insurance rate or the PS 58 rate, as specified in Revenue
Rulings 64-328 and 66-110, or any subsequently issued applicable authority. The
Insured shall pay the Insured’s portion of the premium through payroll
deduction. After the Insured ceases to be employed by the Company, if this
Agreement remains in effect, the Insured shall pay the Insured’s portion of the
premium by personal check or cash.
     2.1.2. Company’s Portion. During the term of this Agreement the Company
shall pay any additional premium amounts not paid by the Insured that are
required to meet the Company’s premium obligations to the Insured under the
Plan. Notwithstanding the foregoing, if the Insured is terminated by the Company
for Cause (as defined in the Employment Agreement) or the Insured resigns
voluntarily and such resignation is not considered a Constructive Termination
Without Cause (as defined in the Employment Agreement), the Company shall cease
to pay any additional premiums on behalf of the Insured and shall withdraw from
the cash surrender value of the Policy an amount equal to the lesser of the
aggregate premiums paid by the Company under the Policy or the cash surrender
value. The Insured may choose to pay future premiums on his own or arrange for
the Policy to be reduced to a fully paid-up Policy. No transfer of the Policy
shall be made to the Insured until such time as provided in Article 4.
     2.2 Timing. The Insured’s portion of the premium and the Company’s portion
of the premium shall be remitted to the Insurer before expiration of the grace
period.
ARTICLE 3. POLICY OWNERSHIP AND INSURED’S BENEFITS
     3.1 Company’s Interest. The Company shall be the sole and exclusive owner
of each Policy and the direct beneficiary of an amount of the death proceeds of
each Policy equal to the aggregate premiums paid by the Company under the
Policy.
     3.2 Insured’s Interest. The Insured shall have the right, during the term
of this Agreement, to designate and change direct and contingent beneficiaries
(and to elect and change a payment plan for such beneficiaries) with respect to
the amount of the death proceeds of each

2



--------------------------------------------------------------------------------



 



Policy in excess of that payable to the Company pursuant to Section 3.1. Apart
from this right, the Insured shall have no current access to the Policy while
this Agreement is in force.
ARTICLE 4. TERMINATION OF AGREEMENT
     This Agreement shall terminate 30 days after the earliest to occur of the
following: (i) Insured’s termination of employment by the Company for Cause (as
defined in the Employment Agreement), (ii) the Insured’s voluntary termination
of employment which is not due to a Constructive Termination Without Cause (as
defined in the Employment Agreement), or (iii) the payment of the full premiums
due under the Policy for the Policy’s 15th year (i.e., the payment due in 2017).
     This Agreement shall terminate in 2017, after the premium due date in such
year.
     Upon termination of the Policy, except as otherwise provided in
Section 2.1.2, the Company shall first withdraw from the cash surrender value in
the Policy an amount equal to the lesser of the aggregate premiums paid by the
Company under the Policy or the cash surrender value in the Policy., and The
Company shall then transfer the ownership of the Policy to the Insured (subject
to the payment of any required withholding taxes.); provided, however, that in
the event of termination under clause (i) or (ii), transfer of the Policy to the
Insured may not occur earlier than six months after the Insured’s termination of
employment with the Company. Upon the transfer of the policy to the Insured, the
Company’s rights hereunder shall terminate. In the event the Agreement is
terminated under any other circumstances, the Insured’s rights hereunder shall
terminate.
ARTICLE 5. INSURER(S)
     Each Insurer shall be bound only by the provisions of and endorsements on
its Policy, and any payments made or actions taken by it in accordance therewith
shall fully discharge it from all claims, suits and demands of all persons. The
Insurer shall in no way be bound by or be deemed to have notice of the
provisions of this Agreement.
ARTICLE 6. MISCELLANEOUS
     6.1 Termination/Amendment. The Company and the Insured may amend or
terminate this Agreement by mutual consent. Any amendment shall be in writing
and shall be filed with the Agreement.
     6.2 Transferability. The Insured shall have the right to assign any part or
all of the Insured’s interests in each Policy and this Agreement to any person,
entity or trust by execution of a written assignment delivered to the Company
and the Insurer. The Insured may not assign any part of his interest in each
Policy and this Agreement to anyone. The Company may also assign its rights in
each Policy and in this Agreement.
     6.3 Binding Effect. This Agreement shall bind the Insured, his heirs,
executors, administrators and transferees, and the Company and its successors
and any Policy beneficiary.

3



--------------------------------------------------------------------------------



 



     2. Attachment I and Attachment II to the Agreement are unchanged and remain
in full force and effect.
     IN WITNESS WHEREOF, this Amendment is entered into this ______ day of
____________, 2008.

            AVALONBAY COMMUNITIES, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:               Insured    

4